594 So.2d 330 (1992)
FLORIDA DEPARTMENT OF CORRECTIONS, Petitioner,
v.
Mark A. WILSON, Respondent.
No. 91-2706.
District Court of Appeal of Florida, Third District.
February 25, 1992.
*331 Susan A. Maher, Deputy Gen. Counsel and Judy A. Bone, Asst. Gen. Counsel, Tallahassee, for petitioner.
Patrick L. Cordero, Miami, for respondent.
Before JORGENSON, LEVY and GODERICH, JJ.
PER CURIAM.
The Florida Department of Corrections petitions for a Writ of Certiorari to review an order of the Circuit Court prohibiting petitioner from cutting the hair of the respondent who is an inmate in the custody of the petitioner.
In support of its petition, one of the arguments advanced by petitioner is that it was not given notice of the hearing held before the Circuit Judge. The record supports this contention, reflecting only that notice was given to a county agency that is not part of the Florida Department of Corrections.
Accordingly, we grant certiorari and quash the order of the Circuit Court under review herein.
In view of the foregoing, we do not reach the other points raised by petitioner.